DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 EXAMINER’S AMENDMENT
The claims filed 11/30/2021 have been entered. Authorization for this examiner’s amendment was given in an interview with Christopher Jethrow on 12/20/2021. The application has been amended as follows:
Claim 1: Laser machining system with a controller, a laser ablation apparatus, a gas supply, a temperature system and a working chamber, 
the laser ablation apparatus comprising a laser for generating a laser beam directed into the working chamber and onto a surface of a workpiece to be machined, wherein the workpiece is disposed in an accommodation device placed in the working chamber, and wherein the working chamber comprises at least one inlet and at least one outlet for a gas, 
the gas supply providing a gas flow to the working chamber, 
the temperature system adjusting the temperature of the gas flow and including a first temperature sensor for directly measuring a temperature of gas present in the working chamber and a second temperature sensor for measuring a temperature of the gas flow, and 
the controller monitoring the first temperature sensor and the second temperature sensor, and being adapted to control the temperature system and the gas supply based on the first temperature sensor and the second temperature sensor.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the Office action dated 8/31/2021 sets forth a 103 rejection of claim 1, wherein the rejection indicates that the cited prior art discloses at least an indirect measurement of gas in the working chamber. The claims have been amended to include the term “directly.” The cited prior art does not teach, disclose, or otherwise suggest directly measuring a temperature of gas present in the working chamber.” Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./             Examiner, Art Unit 3761